Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 26, 2016

                                      No. 04-16-00192-CV

                                   Abelardo G. GONZALEZ,
                                           Appellant

                                                v.

   Nicholas LICHTENBERGER; Judge Jose Antonio Lopez; City of Laredo; Roque Perez;
       Christina M. Pena; Webb County; Martin Cuellar; Pepe Salinas; Sergio Lozano;
                                 and Edward A. Nolen,
                                       Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT003714 D1
                         Honorable Robert C. Chesire, Judge Presiding

                                         ORDER
        On August 24, 2016, this court issued an order (1) stating that appellant’s
amended/supplemental brief was accepted and filed, and (2) denying as moot appellant’s August
15, 2016 motion to exceed the page limits. In our order, we cautioned appellant that no further
motions requesting that the page limits for appellant’s brief be exceeded would be considered by
this court. Finally, our order also stated that appellees’ briefs were due no later than September
23, 2016.

        In the meantime, appellees Webb County, Martin Cuellar, Pepe Salinas, Sergio Lozano,
and Edward A. Nolen (“the Webb County Appellants”) filed a motion requesting an extension of
time in which to file their brief to September 25, 2016. The motion is GRANTED and the Webb
County Appellants’ brief is due no later than September 25, 2016.

       Appellee the Honorable Jose Antonio Lopez has filed his brief. All other appellees’ brief
remain due no later than September 23, 2016.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle, Clerk